            Case 1:19-cv-02645-UNA Document 3 Filed 08/13/21 Page 1 of 2


                                                                                    FILED
                            UNITED STATES DISTRICT COURT                             AUG. 13, 2021
                            FOR THE DISTRICT OF COLUMBIA                       Clerk, U.S. District & Bankruptcy
                                                                               Court for the District of Columbia
WILLIAM FEESBA,                                       )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Civil Action No. 19-2645 (UNA)
                                                      )
BARACK HUSSEIN OBAMA, II, et al.,                     )
                                                      )
                       Defendants.                    )

                                    MEMORANDUM OPINION

       The Court has reviewed plaintiff’s complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claims being asserted such that

they can prepare a responsive answer, prepare an adequate defense, and determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       As drafted, plaintiff’s pro se complaint fails to comply with the minimal pleading

standard set forth in Rule 8(a). Wholly absent from the complaint are any factual allegations.

Rather, plaintiff lists defendants, among whom are past Presidents of the United States, and

                                                 1
          Case 1:19-cv-02645-UNA Document 3 Filed 08/13/21 Page 2 of 2




demands for billions of dollars. Without facts to support a viable legal claim, the Court will

dismiss the complaint without prejudice and will grant the application to proceed in forma

pauperis. An Order consistent with this Memorandum Opinion is issued separately.



                                                     /s/
                                                     EMMET G. SULLIVAN
                                                     United States District Judge
DATE: August 13, 2021




                                                 2
